Citation Nr: 0209887	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-10 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than September 
20, 1999, for a grant of an evaluation of 100 percent for 
partial complex seizures.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period 
commencing February 14, 1995.

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period commencing September 20, 1999.

4.  Entitlement to an increased evaluation for headaches, 
dizziness, and lightheadedness as a result of head trauma, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to April 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1998 and July 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that the appellant requested a hearing before 
a Member of the Board and that a hearing was scheduled for 
July 23, 2002.  The veteran, who was duly notified of the 
time and place of the hearing, did not appear and did not 
request a postponement.  The Board will, therefore, proceed 
to decide the appeal.  See 38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  The competent evidence of record does not show that, 
prior to September 20, 1999, the veteran's partial complex 
seizures averaged at least 1 major seizure per month over the 
preceding year.

2.  Prior to September 20, 1999, the veteran's PTSD, which 
was primarily manifested by nightmares and sleep disturbance, 
was productive of no more than slight social and industrial 
impairment.

3.  Since September 20, 1999, the veteran's PTSD has been 
productive of no more than definite impairment.

4.  Under schedular criteria, headaches, dizziness, and 
lightheadedness as a result of head trauma are no more than 
10 percent disabling.   


CONCLUSIONS OF LAW

1.  An effective date earlier than September 20, 1999, for an 
evaluation of 100 percent for partial complex seizures is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.124a., Diagnostic Codes 8045, 
8911 (2001).

2.  An evaluation in excess of 10 percent for PTSD for the 
period commencing February 14, 1995, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

3. An evaluation in excess of 30 percent for PTSD for the 
period commencing September 20, 1999, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

4.  An evaluation in excess of 10 percent for headaches, 
dizziness, and lightheadedness as a result of head trauma is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2001). 
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  
The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also redefines the 
obligations of VA with respect to the duty to assist.   
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and, 
in any event, do not apply in this case.  The remaining 
implementing regulations are applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law and of 
what evidence is required to establish entitlement to an 
earlier effective date for a grant of increased disability 
compensation in a statement of the case furnished to him in 
May 2001.  He was notified of the pertinent law and of what 
evidence is required to establish entitlement to increased 
evaluations for PTSD and in a statement of the case furnished 
to him in June 1998 and in subsequent supplemental statements 
of the case.  He was notified of the pertinent law and of 
what evidence is required to establish entitlement to an 
evaluation in excess of 10 percent for 
headaches/dizziness/lightheadedness in the statement of the 
case furnished in June 1998.  Therefore, the Board believes, 
based on the record, that VA's duty to notify the veteran has 
been fulfilled.

With regard to the duty to assist the veteran in the 
development of facts pertinent to his claims, the veteran has 
not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claims and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to do so.

I. Earlier Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2001).

The veteran filed a reopened claim for service connection for 
a seizure disorder on March 2, 1990.  A claim for 
compensation for a disability alleged to have been incurred 
in service includes the issue of the degree of disability.  
See Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
The veteran's claim was ultimately granted by a rating  
decision in May 1998 and the veteran appealed the disability 
evaluation assigned by that rating action.  Therefore, the 
Board finds that the date of claim for an evaluation in 
excess of the rating assigned by the RO is March 2, 1990.  
However, the effective date of the evaluation of 100 percent 
for partial complex seizures assigned by the rating decision 
of July 2000 is the later of the date of claim or the date 
entitlement arose.  See 38 C.F.R. § 3.400 (2001).  The RO 
found that entitlement to an evaluation of 100 percent for 
partial complex seizures did not arise until September 20, 
1999, and the veteran has appealed that determination.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.124a (2001), Diagnostic Code 8045, pertaining 
to brain disease due to trauma, provides that purely 
neurological disabilities, such as hemiplegia,   epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities. 

38 C.F.R. § 4.124a (2001), Diagnostic Code 8911, pertaining 
to epilepsy, petit mal, provides that the disability shall be 
rated under a general rating formula for minor seizures.  
Notes to the diagnostic code provide that: (1) a major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness; (2) a minor seizure consists 
of a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  

The General Rating Formula for Major and Minor Epileptic 
Seizures provides as follows: averaging at least 1 major 
seizure per month over the last year warrants an evaluation 
of 100 percent; averaging at least 1 major seizure in 3 
months over the last year or more than 10 minor seizures 
weekly warrants an evaluation of 80 percent; averaging at 
least 1 major seizure in 4 months over the last year or 9-10 
minor seizures per week warrants an evaluation of 60 percent; 
at least 1 major seizure in the last 6 months or 2 in the 
last year or averaging at least 5 to 8 minor seizures weekly 
warrants an evaluation of 40 percent; a least 1 major seizure 
in the last 2 years or at least 2 minor seizures in the last 
6 months warrants an evaluation of 20 percent; and a 
confirmed diagnosis of epilepsy with a history of seizures 
warrants an evaluation of 10 percent.  

Therefore, it can be seen that entitlement to evaluation of 
100 percent for partial complex seizures cannot arise until 
competent evidence demonstrates that the individual suffering 
the seizures has been averaging at least 1 major seizure per 
month over the last year.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8045-8911 (2001).

In the veteran's case, his service medical records show that, 
in July 1975, he slipped on a ladder aboard a ship and 
sustained trauma to the back of his head.  In November 1975, 
he was allegedly jumped and beaten.  The diagnoses at that 
time were contusion injury to the right eye and hyphema to 
right eye secondary to the contusion.

At a VA examination in January 1998, the veteran complained 
of "blackout spells".  On examination, cranial nerves were 
intact, deep tendon reflexes were normal, and Romberg was 
normal.  The pertinent diagnosis was blackout spells, 
etiology undetermined.

In March 1990, at an evaluation for admission to a VA 
domiciliary, it was noted that the veteran claimed to have a 
seizure disorder but his hospital records did not confirm 
such a diagnosis.

In January 1991, P. L. Y., MD, a physical rehabilitation 
specialist, reported that the veteran had stated to him a 
history of having fallen and hit his head on board a Navy 
ship in 1975 and having later in service having been beaten 
on the face with a resultant fracture of the left zygoma and 
a hyphema of the right eye.  The veteran also stated that, in 
March 1977, he had seizures twice in one week.  He said that 
he had been refused a commercial driver's license.  Dr. P. L. 
Y. found that the veteran had a seizure disorder manifested 
by a slight episodic neurological disorder and some 
disturbance of complex integrated cerebral functions. 
Psychological testing was consistent with moderate cerebral 
inefficiencies, static and diffuse in nature, which were 
likely reflective of the cumulative effects of traumatic 
brain injuries. No finding was made as to the nature or 
frequency of seizures.

In December 1992, the veteran was admitted to a VA Medical 
Center (VAMC) for evaluation of questionable seizures and to 
rule out anxiety episodes.  During hospitalization, he had no 
seizures.  The discharge diagnoses were: possible 
pseudoseizures with panic attacks; panic disorder with 
agoraphobia; and possible chronic PTSD.

At a VA epilepsy and narcolepsy examination in February 1993, 
the veteran stated that he had seizures, which he described 
as spells where he first experienced a posterior headache and 
shoulder pain and then often smelled a bad odor before 
becoming dizzy and having tingling of the arms and legs.  He 
indicated that a spell would last approximately 30 minutes to 
one hour.  During the spell, he was alert and oriented and 
able to talk.  After the spell, he felt very tired and at 
times wet his pants.  He did not have tongue biting and did 
not describe generalized tonic clonic seizure activity.  He 
denied having daytime sleepiness, drop attacks, cataplexy, or 
sleep paralysis.  He stated that his last spell was one or 
two months ago and that he had these spells every 6 months to 
one year.  Prior to his most recent spell, the last one was 7 
months ago.  Cranial nerves, motor, sensory, and cerebellar 
examinations were normal.  The veteran had a central absence 
of left biceps and patellar reflexes; otherwise, reflexes 
were one plus.  The pertinent assessment was possible complex 
partial temporal lobe seizures, although that was very 
doubtful.  The examiner noted that: the veteran had no loss 
of consciousness and no seizure activity; and he was awake 
and alert during his spells, which lasted 30 minutes to one 
hour.  Assessments also included flat affect and possible 
personality disorder.

In July 1993, the veteran was admitted to a VAMC because of 
"seizures" which he described as headache, shortness of 
breath, increased respiration, numbness of the face and 
circumoral cyanosis with shaking of the hands one day, one 
month, and 3 months previously.  During hospitalization, he 
had no symptoms.  The pertinent diagnosis was 
hyperventilation syndrome.

At a VA neurological examination in June 1997, the veteran's 
complaints included blackout spells every 2 or 3 months.  He 
stated that the spells would start with dizziness and 
tingling of his mouth and then he would pass out.  His sister 
told him that he would be out for about 5 minutes and have 
shaking of his body during the spell.  The veteran stated 
that he would have a headache and be slightly confused after 
the spell.  During a neurological examination, the veteran 
had some difficulty taking the middle finger of his right 
hand and touching it to the tip of his nose with his eyes 
closed and he also had some difficulty bringing the middle 
finger of both hands together with his eyes closed.  The 
pertinent diagnosis was possible convulsive seizure activity 
secondary to 2 previous traumas.

In July 1997, B. A. H., MD, a neurologist, reported the 
veteran complained of headaches occurring only 2 or 3 times 
per month which were often associated with periods of loss of 
awareness of his surroundings in which he would "stare into 
space" and this was observed by family members.  He had been 
on Klonopin and Prozac for over 3 years and his headaches had 
been less frequent and he had not had the staring spells.  He 
indicated that he had difficulty concentrating and he also 
complained of depression.  On examination, cranial nerve 
function was normal and there were no focal findings on 
motor, sensory, or reflex examinations.  The impression was 
the veteran had partial complex seizures as a result of head 
injuries in 1975.

At a VA mental health clinic on September 20, 1999, the 
veteran stated that he had seizures which were not well under 
control.  He was taking Paxil, Dilantin, and Valium.  He was 
advised to make an appointment in the medical clinic for 
treatment of seizures.  

At a VA epilepsy and narcolepsy examination in February 2000, 
the veteran stated that his seizures had been increasing in 
frequency.  He did not specifically state the frequency of 
the seizures.

In May 2000, Dr. B. A. H., who evaluated the veteran that 
month at the request of the RO, reported that the veteran 
stated that he had seizures perhaps once or twice a month 
but, unlike his seizures previously, which were partial 
complex seizures, he now found himself on the floor having 
had urinary incontinence.  Dr. B. A. H. stated that it was 
unclear if the veteran was having grand mal seizures.

Upon review of the medical evidence, the Board notes that, 
prior to September 20, 1999, when the veteran indicated that 
he was having seizures which were not under good control, 
there was no evidence of record that he was having at least 1 
major seizure per month over the last year so as to warrant 
an evaluation of 100 percent under  38 C.F.R. § 4.124a, 
Diagnostic Codes 8045-8911 (2001).  The Board, therefore, 
finds that entitlement to an evaluation of 100 percent for 
partial complex seizures did not arise prior to September 20, 
1999, the effective date assigned by the RO.  Furthermore, it 
was not factually ascertainable prior to March 2, 1990, the 
dated of reopened claim, that the veteran's seizures 
warranted an evaluation of 100 percent, as there was no 
medical finding prior to March 2, 1990, that he had any 
seizures.  The Board concludes that there is no basis on 
which an effective date earlier than September 20, 1999, 
might be assigned for an evaluation of 100 percent for 
partial complex seizures.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.400, 4.124a., Diagnostic Codes 8045-8911 
(2001).

II. Increased Evaluation for PTSD

A rating decision in May 1998 granted entitlement to service 
connection for PTSD and assigned an evaluation of 10 percent 
effective February 14, 1995.  The veteran appealed the rating 
assigned by the RO.  A rating decision in May 2000 assigned 
an increased evaluation of 30 percent for PTSD effective 
September 29, 1999, the date of a statement received from the 
veteran which pertained to his psychiatric status.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time, a practice known as "staged 
ratings".  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, in this case, because the veteran has 
appealed the initial rating assigned for PTSD, consideration 
must be given to the issue of whether staged ratings are 
appropriate.

The criteria for rating psychiatric disabilities were revised 
effective November 7, 1996.  The veteran filed his claim for 
service connection for PTSD prior to that date.  When the law 
or regulations applicable to a claim change during the 
pendency of an appeal, the version more favorable to the 
veteran shall be applied.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-3 (1991).  The Board finds that the criteria in 
effect prior to November 7, 1996, are more favorable to the 
veteran, and so those criteria will be used to rate his PTSD.  

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, pertaining to PTSD, provided that a 10 percent rating 
was warranted with impairment less than the criteria for a 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was warranted when there was definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms used were 
"quantitative" in character, invited the Board to "construe" 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  In a 
precedent opinion, VA's General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93; 59 
Fed. Reg. 4752 (1994).  The Board is bound by this 
interpretation of the term "definite." 

Prior to November 7, 1996, Diagnostic Code 9411 provided that 
a 50 percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired, and that, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
be so reduced as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and  persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating required that the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  The 
Court has held, however, that the criteria in 38 C.F.R. 
§ 4.132 for a 100 percent rating for psychiatric disability 
were each independent basis for granting a 100 percent 
evaluation and that, whenever unemployability was caused 
solely by a service-connected mental disorder, a 100 percent 
schedular rating was warranted.  Johnson v. Brown, 
7 Vet. App. 95 (1995).

At a VA psychiatric examination in February 1993, the 
diagnosis was dysthymic disorder.  The examiner stated that 
the veteran did not meet the full criteria for a diagnosis of 
PTSD.

In September 1993, E. W. P., MD, reported that the veteran 
had been admitted to a private hospital for treatment of 
panic attacks, which were precipitated by post-traumatic fear 
related to incidents in service when he sustained head 
injuries in a fall and in a beating.

In November 1993, while he was a resident of a VA 
domiciliary, the veteran was evaluated by a psychiatrist.  He 
had no overt symptoms of panic, anxiety, or depression.  The 
assessment was probable major depression versus and 
generalized anxiety disorder with panic attacks.

In March 1995, A. J. R., Ph. D., a psychologist, reported 
that the veteran's mental disorder resulted in moderate 
restrictions of the activities of daily living and moderate 
difficulty in maintaining social functioning.

In April 1996, J. L., MD, reported that the veteran had 
classic symptoms of PTSD and also had had a major depressive 
episode which prevented him from working 8 hours per day 5 
days per week on a regular and sustained basis.  Office 
records of Dr. J. L. show that, in April 1996, the veteran 
reported some improvement in his PTSD symptoms of fears, 
dreams, startle response, and emotional blunting.

At a VA psychiatric examination in June 1997, the diagnosis 
was organic affective disorder with a mild degree of PTSD.  
The examiner found that the veteran had mood swings and 
problems with concentration related to residuals of head 
injuries.  The diagnosis of PTSD was warranted because the 
veteran had nightmares related to fears of having another 
head injury.  The examiner found that the veteran was 
incapable of working, primarily because of headaches, 
difficulty focusing, and symptoms related to head injuries 
and that PTSD did not appear to be the cause of his inability 
to work.  With regard to PTSD symptomatology, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
75.  The Board notes that the GAF scale is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF score of 
75 denotes no more than slight impairment in social, 
occupational, or school functioning.  DSM-IV 32.

At a VA mental health clinic in November 1997, the veteran 
was noted to appear sad and withdrawn but not confused or 
disorganized.

At a VA psychiatric examination in March 2000, the veteran 
complained of bad dreams 2 or 3 times per week with initial 
insomnia and frequent awakenings.  He had no flashbacks or 
difficulty with anger.  He liked being around people.  He 
denied any suicidality or homicidality but said that he had 
mild anhedonia and decreased energy.  His medical history was 
significant for a seizure disorder and non-insulin dependent 
diabetes.  He last worked in 1986.  On mental status 
examination, he was alert and oriented times 3; speech was in 
a low voice; mood was mildly depressed; affect was anxious; 
there was no looseness of associations or flight of ideas; he 
had no auditory or visual hallucinations.  The diagnoses on 
Axis I were PTSD and dysthymia.  The GAF score based on PTSD 
was 70.  The examiner commented that the veteran had 
nightmares and sleep cycle disturbance consistent with PTSD 
but he did not have hypervigilance, startle avoidance, or 
flashbacks.  His greater ongoing problem was having low mood, 
anhedonia, and low energy, which were more components of a 
mood disorder than of PTSD.

In June 2000, Dr. J. B. H. reported that the veteran was 
unable to work because of multiple problems, which included a 
seizure disorder, recurring depression, PTSD, possible 
organic brain syndrome, low testosterone, and diabetes.

Upon consideration of the evidence of record, the Board finds 
that at no time during the appeal period has the impairment 
resulting from PTSD symptomatology been more than moderately 
large in degree, that is, definite.  The veteran's social and 
industrial impairment has been attributed by treating and 
examining physicians more to a seizure disorder and an 
organic mood disorder than to fears of sustaining another 
head injury or nightmares concerning his head injuries in 
service in 1975.  The GAF scores assigned based on PTSD 
symptoms do not show a level of impairment more than 
moderately large in degree.  Prior to September 20, 1999, the 
evidence as to the veteran's impairment from PTSD did not 
show more than mild social and industrial impairment.  The 
disabling depression found by Dr. J. L. in April 1996 was not 
related by him to PTSD symptoms and evidence from other 
physicians shows that the veteran's depression has been 
primarily related to a seizure disorder which is a residual 
of head injuries in service.  In sum, the evidence of record 
fails to demonstrate entitlement to an evaluation in excess 
of 10 percent for PTSD for the period commencing February 14, 
1995, or entitlement to an evaluation in excess of 30 percent 
for the period commencing September 20, 1999.  The ratings 
assigned by the RO are staged ratings.  The evidence does not 
warrant any change in those ratings.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

III.  Rating for Headaches, Dizziness, and Lightheadedness as 
Result of Head Trauma

Service connection has been granted for headaches, dizziness, 
and lightheadedness as a result of the head trauma which he 
sustained while on active duty.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 provides that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent disabling and no more under Diagnostic Code 9304, 
pertaining to dementia due to head trauma.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 10 
percent under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

Because in the veteran's case, there has not been a diagnosis 
of multi-infarct dementia associated with brain trauma, as 
noted above, the rating schedule provides a maximum rating of 
10 percent for headaches, dizziness, and lightheadedness as a 
result of head trauma.  For that reason, entitlement to an 
evaluation in excess of 10 percent is not established.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 4.130, 
Diagnostic Codes 8045, 9304 (2001).

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2001) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2001).  However, the 
Board finds that in this case that the disability picture 
presented by the veteran's PTSD and 
headaches/dizziness/lightheadedness is not so exceptional or 
unusual as to render impractical the application of regular 
schedular standards, and thus a referral for an evaluation on 
an extraschedular basis is not warranted. The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
 
 
ORDER

An effective date earlier than September 20, 1999, for a 
grant of an evaluation of 100 percent for partial complex 
seizures is denied.

An evaluation in excess of 10 percent for PTSD for the period 
commencing February 14, 1995, is denied.

An evaluation in excess of 30 percent for PTSD for the period 
commencing September 20, 1999, is denied.

An increased evaluation for headaches, dizziness, and 
lightheadedness as a result of head trauma is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

